Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 08/04/2022. 
Priority
This application, filed 01/24/2019, Pub. No. US 2019/0154674 A1, published 05/23/2019, is a continuation of application 14/894,207, Pub. No. US 2016/0195522 A1, published 07/07/2016, now abandoned, which is a 371 filing of PCT/JP2014/064659, Pub. No. WO2014/192963 (A1), published 12/04/2014, which claims foreign priority to JP 2013-115756, filed 05/31/2013.
Status of Claims
Claims 1, 2, 4-7 and 9 are currently pending.  Claims 1-7 have been originally pending and subject to the species election requirement mailed 11/02/2017.  Claim 1 has been amended, and Claims 8 and 9 have been added, as set forth in Applicant’s amendment filed 10/21/2021.  Claim 1 has been amended, and Claim 8 has been cancelled, as set forth in Applicant’s amendment filed on 03/24/2022.  Claim 1 has been amended, and Claim 3 has been cancelled, as set forth in Applicant’s amendment filed on 03/24/2022.  Claims 1, 2, 4-7 and 9 are allowed.
Manner of Making Amendments to Claims
Although the amendment filed on 08/04/2022 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.  Specifically, with regard to Claim 4, the correct status identifier is (Original), but not (Withdrawn), because, as indicated in the previous Office Action mailed 05/05/2022, the restriction requirement between inventions species, as set forth in the Office action mailed on 04/06/2021, has been withdrawn, and Claim 4 has been rejoined for examination.
Withdrawn Objections/Rejections
I.	The rejection of Claims 1-7 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 1-7 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
Conclusion
Claims 1, 2, 4-7 and 9 are allowed and renumbered as Claims 1-7.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4-7 and 9 are allowed because the prior art does not teach or fairly suggest the claimed particle enhanced agglutination immunoassay comprising the steps of: mixing a sample solution containing an analyte with a solution containing insoluble carrier particles carrying a binding partner or binding partners for the analyte to prepare a mixed solution; determining a variation (i) in intensity of light scattered from the mixed solution based on a difference in intensity of scattered light between a first and a second time point; determining a variation (ii) in absorbance of the mixed solution based on a difference in absorbance between a third and a fourth time point; and correlating the determined variation (i) in intensity of scattered light and the determined variation (ii) in absorbance with an amount of the analyte present in the sample using a calibration curve plotted based on the variation in intensity of scattered light and a calibration curve plotted based on the variation in absorbance, wherein at a low concentration of analyte, the concentration is determined based on the calibration curve plotted based on the measurement of the intensity of scattered light and at a high concentration of analyte, the concentration is determined based on the calibration curve plotted based on the measurement of the absorbance; and wherein the time period which is defined by the third and fourth time points and for which the variation (ii) is determined is shorter than the time period which is defined by the first and second time points and for which the variation (i) is determined, and the determining a variation (i) in intensity light scattered and the determining a variation (ii) in absorbance are combined in a single assay.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641